Citation Nr: 0205904	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  96-28 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for multilevel disc 
degeneration of the spine with probable neurogenic bladder.

2.  Entitlement to an increased evaluation for residuals of 
an ingrown right great toenail and removal of right great 
toenail, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Jeffrey J. Wood, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, wherein a claim of service connection for a spinal 
disorder was not reopened and entitlement to a compensable 
evaluation for ingrown right toenail with great toe 
disability was denied.  The Board remanded the case for 
additional development in September 1997.  In a February 1999 
rating decision, the RO determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for a back disorder and denied the claim on its 
merits.  In a May 1999 rating decision, the RO increased the 
evaluation for ingrown right great toenail and great toe 
disability to 10 percent. 

The Board, in a January 2000 decision, denied service 
connection for a spinal disorder with probable neurogenic 
bladder and awarded a 20 percent evaluation for ingrown right 
great toenail and great toe disability.  The veteran appealed 
the case to the United States Court of Appeals for Veterans 
Claims (Court).  In a May 2000 Order, the Court vacated the 
Board's January 2000 decision with regard to the denial of 
service connection for a spinal disorder with probable 
neurogenic bladder, and the denial of an evaluation in excess 
of 20 percent for the service-connected right great toe 
disability.  In January 2001, the Board remanded the case for 
additional development to include VA examinations pursuant to 
the Court's May 2000 Order.  The development was completed 
and the case was returned to the Board. 



FINDINGS OF FACT

1.  There is no objective evidence of the occurrence or 
manifestation of back injury or disease during the veteran's 
service.

2.  The veteran's multilevel disc degeneration of the spine 
with probable neurogenic bladder was first diagnosed many 
years following service.

3.  The veteran's right great toe disability is manifested by 
episodes of pain inflammation of the tissue surrounding the 
right great toenail, which interferes with his normal ability 
to walk.  

4.  The veteran's service-connected right great toe disorder 
results in overall functional impairment which is no more 
than moderately severe.


CONCLUSIONS OF LAW

1.  Multilevel disc degeneration of the spine with probable 
neurogenic bladder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303 (2001).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of an ingrown right great toenail and removal 
of right great toenail have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5284 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran is seeking service connection for multilevel disc 
degeneration of the spine with probable neurogenic bladder.  
He reports that he currently has a back disorder and related 
urinary control problems.  He contends that he experienced 
back pain during service, which continued and worsened after 
service, and progressed into his current disorder.

At the outset, the Board observes that the RO, in its May 
1999 rating decision, determined that new and material 
evidence was submitted to reopen the claim for service 
connection for a spine disorder with probable neurogenic 
bladder.  The Board is under a legal duty in these situations 
to first determine if there is new and material evidence to 
reopen the claim, regardless of what the RO may have 
determined in this regard.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  In this instance, the Board agrees 
that new and material evidence has been submitted to reopen 
this claim.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).


Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran's service medical records do not contain any 
complaints, findings, treatment, or diagnoses of a back 
disorder during service.  At his January 1976 separation 
examination, the veteran did not report a back injury in boot 
camp or current back complaints.  The evaluations of the 
musculoskeletal system and spine were normal. 

VA outpatient treatment notes dated in January 1978 reflect 
that the veteran reported that he injured his neck while 
moving furniture the preceding Saturday.  The veteran 
reported pain in his neck, radiating to his head.  The 
examiner observed no limitation of motion and no tenderness.  
The impression was injury of the neck.  A November 1980 VA 
medical examination report does not contain any complaints, 
findings, or diagnoses involving the back.  The claims file 
does not contain any records of medical treatment of the 
veteran's back dated between 1978 and 1989. 

Private medical treatment notes reflect that the veteran was 
seen in February 1989, reporting low back pain on and off for 
one year.  The pain was described as localized to the 
sacroiliac, with radiation upward.  The examiner noted 
sacroiliac joint tenderness.  X-rays taken in March 1989 
revealed diffuse degenerative changes at multiple levels of 
the lumbar spine.  In June 1990, the veteran reported 
worsening low back pain.  The veteran reported that he 
believed that the pain was related to activity in his VA 
pathology job from 1978 to 1986.

In December 1991, the veteran filed a claim for service 
connection for disorders of the back and legs.  He asserted 
that recurrent pain, swelling, and inflammation of his great 
toes caused him to walk with his weight more on the outer 
edges of his 

feet than normal.  He asserted that the abnormal walking 
position put stress on his legs and back.  He reported that 
he had pain in his legs and back, and that he had been found 
to have arthritis in his lower spine.  

In VA outpatient clinical notes from March 1995, the veteran 
reported that he had first noticed back pain in the 1970s 
with spasms and radiation from L5 to T10.  He reported 
current pain in his back radiating into his left leg, and 
pain in his neck radiating into his left arm.  Lumbar and 
cervical spine MRIs performed in March 1995 revealed a disc 
bulge at L4-L5 and multilevel degeneration of lumbar discs 
and disc bulge at C5-C6.  The examiner diagnosed lumbar and 
cervical spine radiculopathy with cervical disk herniation.  

In August 1995, the veteran was seen for increased pain in 
his back, radiating into his right leg.  He was wearing a 
right shoe prosthesis due to his right leg being 
approximately 2.5 centimeters shorter than the left.  The 
examiner noted that the problem appeared to begin while the 
veteran was in service.  The veteran reported that he had 
experienced foot pain, swelling and ingrown toenails during 
basic training, and that he had developed limping and low 
back pain.  The assessment was persistent left L5-S1 
radiculopathy.

During a September 1995 VA Medical Center (VAMC) 
hospitalization, the veteran reported that he had experienced 
low back pain and headaches since service in the 1970s and 
worsened during the early 1980s when his work included 
lifting cadavers.  He stated that he changed to working as a 
social worker.  At the time of the hospitalization, the 
complaints included low back pain radiating into the left leg 
with physical activity.  The veteran reported that he had 
frequent urination and urge incontinence.  A urologist noted 
that the veteran had possible neurogenic bladder.

In February 1996, lumbar spine x-rays showed degenerative 
discogenic disease at L3-L4 and L4-L5, and Schmorl's node at 
L1 through L3.  A lumbosacral MRI revealed spondylitic 
changes diffusely from L1 to L5, with loss of disc stature, 
and disc bulges at L3-L4 and L4-L5.  In April 1996, 
neurologist E. J. Fine, M.D., noted the veteran's report of 
swollen feet, back pain, and headaches since 1973.  Dr. Fine 
wrote that the veteran's history of back pain in service, 
which was exacerbated by 

heavy lifting in post-service work in a morgue, could explain 
much of the etiology of his multiple disc herniations.

In an August 1996 report, neurosurgeon Loubert S. Suddaby, 
M.D., noted that the veteran reported that his back pain 
began in service, was aggravated by his work at the VA, and 
worsened considerably in August 1995 after he had moved a lot 
of office furniture.  On examination, Dr. Suddaby noted 
limitation of motion of the cervical and lumbar spine, 
tenderness along the spine, and some loss of sensation in the 
right leg.  Dr. Suddaby noted that the veteran's 1973 history 
of pain onset was somewhat vague, with no report of a 
distinct injury occurring at that time.  Dr. Suddaby noted 
that degenerative changes were noted in the veteran's spine 
back to 1973, but stated that the veteran's major injury 
appeared to be the injury in August 1995.

In several letters dated from September 1995 to August 1998, 
former VA physician Charles O. Olick, M.D., wrote that he had 
known the veteran since 1978 and that the veteran reported 
that back pain began when he suffered an injury in service in 
1973.  Dr. Olick stated that the veteran experienced no 
functional limitations until he worked at the VAMC morgue and 
performed heavy lifting, often unassisted, on a daily basis.  
Dr. Olick stated that the lifting over the years put a strain 
on the veteran's back and permanently aggravated his pre-
existing herniated cervical and lumbar discs.  Dr. Olick 
opined that the veteran's severe back disease probably 
started in service in 1973, and should be considered service 
connected. Dr. Olick noted that x-rays taken in 1989 had 
shown chronic disease and changes in the veteran's lumbar 
spine that would not be expected at the veteran's age at that 
time.  Dr. Olick subsequently stated that the x-ray findings 
were compatible with an injury in the past evolving slowly 
over the years to a more severe, extensive disease.

In a March 2001 VA examination report, the examiner noted 
that although the veteran reported injuring his back in 
service, his service medical records contain no mention of 
back pain or back injury.  The examiner noted that the 
medical records show that the veteran first complained of 
increasing back pain in the 1980's when he was working for 
the VA lifting cadavers.  Due to increasing pain, the veteran 
left 

that position in 1986 and became a social worker.  X-rays 
performed around that time revealed degenerative arthritis.  
The VA examiner stated that degenerative disc disease in 
three areas of his cervical and lumbar vertebrae were not 
discovered until his hospitalization in 1995.  The veteran 
currently works as a private counselor, which is primarily 
sedentary.  He complained of pain, stiffness, weakness, and 
inability to walk or drive long distances due to back pain.  

The examiner reviewed the veteran's entire claims folder 
including the multiple comments and opinions regarding the 
etiology of the veteran's back disorder.  The examiner opined 
that based on the history, which shows no documentation of 
back complaints or injury, he could not relate this to an 
injury related on the job while the veteran was in service.  
The examiner stated that there was no documentation that 
spanned as far back as his time in service, but that the 
documentation seems to have begun in the 1980's and was 
confirmed in the mid to late 1990's.  

In his statements and hearing testimony, the veteran has 
variously reported that he treated himself for back pain 
during service, that he sought treatment for pain in his 
back, radiating into his legs, and for swollen feet during 
basic training, but the nurse practitioner treated only his 
feet, removing the right great toenail, and that his job in 
service required moving heavy equipment which resulted in his 
back injury.  The veteran asserted that, although the nurse 
during service and the VA examining physician in 1980 had 
failed to record his complaints of back pain, he nonetheless 
had experienced back pain beginning in service and continuing 
through the present.  The veteran indicated that x-rays of 
his back were first taken in the 1988 or 1989, and that those 
x-rays had shown degenerative changes in his spine.  The 
veteran further maintains that the most recent VA examination 
was not adequate and more weight should be accorded to the 
opinion of his physician, Dr. Olick, who was a former VA 
physician.

The veteran is competent to report that on which he has 
personal knowledge, that is, what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to provide a medical 
opinion 

because this requires specialized medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As noted above, he 
has reported that he has had back pain since service.  
However, upon review, the evidence of record does not support 
a conclusion that the veteran's current back disorder is 
attributable to service. 

The Board finds that medical records establish that the 
veteran currently has a back disorder, including degenerative 
disc disease of the cervical and lumbar spine.  It is not 
clear from the evidence, however, that the back disorder 
began during service.  There is disagreement and 
inconsistency among the records and statements that address 
the history of the veteran's back disorder.  Service medical 
records do not show complaints, findings, or diagnosis of 
back pain or a back disorder during service.  Although the 
claims file contains post-service medical records dated from 
as early as 1976, the few records dated prior to 1995 that 
address the condition of the veteran's back do not indicate 
that his back symptoms began during service.  When the 
veteran was seen for neck pain in 1978, he reported that the 
pain had begun no more than a week earlier.  When he sought 
treatment for back pain in 1989 and 1990, he reported 
intermittent back pain for one year, and he attributed his
worsening back pain to the physical demands of his post-
service employment.  In 1991, the veteran noted that 
arthritis of the spine had been diagnosed in 1989, and he 
attributed his back pain and problems to an abnormal gait 
resulting from foot pain.

Beginning in 1995, the veteran reported that he experienced 
back pain while he was in service.  In subsequent statements 
and at his 1996 hearing, the veteran stated that he suffered 
a back injury in service, either in basic training or moving 
heavy equipment in his job as a recreation specialist.  He 
indicated that the back pain became worse with his post-
service employment that required extensive lifting.  He has 
also reported that a distinct aggravation of his back 
symptoms occurred on a particular occasion in 1995, when he 
moved some furniture.  Overall, the earlier records lack any 
report of back problems during service, while more recent 
records and statements indicate that the veteran had back 
pain during service.  The Board 

considers earlier accounts regarding the veteran's condition 
during service to be generally more credible than later 
accounts, as recollections are likely to be more accurate 
when less time has passed.

Dr. Fine wrote that the veteran's disc herniations were 
consistent with the history of pain during service and heavy 
lifting after service that the veteran described.  Dr. Olick 
has written that the 1989 x-ray and MRI findings of 
degenerative disease in the veteran's back were consistent 
with a longstanding disorder, with past injury followed by 
progression and aggravation over the years.  The reliance of 
Drs. Fine and Olick on the history that the veteran provided 
does not transform that history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Dr. Suddaby 
noted that the history that the veteran provided regarding 
back pain during service was somewhat vague, with no report 
of an injury occurring during service.
Additionally, the VA examiner, after examining the veteran 
and reviewing the veteran's claims folder, opined that he 
could not relate the veteran's current back disorder to 
service.

Physicians have noted that MRIs and x-rays of the veteran's 
back taken in 1989 and later show degeneration that had 
progressed over time, and thus had begun earlier than 1989.  
The findings that back problems began prior to 1989, however, 
do not necessarily indicate that the back problems began 
during service.  Taking into consideration the lack of 
contemporaneous evidence of back injury or symptoms during 
service, and the history of back strain from post-service 
employment, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's current back 
disorder began during service.  Therefore, the claim for 
service connection is denied.

II.  Increased rating

The veteran is seeking an increased evaluation in excess of 
20 percent for residuals of an ingrown right great toenail 
and removal of the toenail of the right great toe.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 

(West 1991); 38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  In the evaluation 
of service-connected disabilities the entire recorded 
history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which 
accurately reflects all elements of disability, including the 
effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  The current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102 (and as amended at 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001)) 4.3, 4.7 (2001). Where there 
is a question as to which of two disability evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).  
The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The veteran's service medical records reflect that he was 
seen for an ingrown toenail on his right great toe.  Medical 
records indicate that the veteran received 

follow-up treatment for ongoing problems with the nail.  In 
1981, VA granted service connection was granted for residuals 
of the ingrown toenail and a noncompensable evaluation was 
awarded.  The veteran filed a claim for an increased 
evaluation in August 1995.  During the course of the appeal, 
a 20 percent evaluation was granted effective the date of the 
claim in August 1995.

VA and private treatment notes from 1995 to 1997 show 
treatment of the veteran's right great toe and other toes for 
episodes of soreness and fungal infection.  In a June 1996 
hearing at the RO, the veteran reported that he had episodes 
of swelling and tenderness in his right great toe.

At a March 1999 VA medical examination, the veteran 
complained of a very painful ingrowing nail on his right 
great toe.  It was noted that during service the veteran had 
developed acute perionychia, or inflammation of the tissue 
surrounding the nail, and he that had undergone removal of 
the nail and an incision and drainage (I&D).  The veteran 
reported that since service he had received ongoing treatment 
at a VA facility, with multiple I&Ds.  The veteran stated 
that intermittent flare-ups in nail area inflammation further 
limited his ability to walk.  At the time of evaluation, the 
right great toenail was not infected or inflamed.  The 
toenails of both great toes were incurvated, and there was 
pain on palpation of the medial and lateral borders of the 
nails.  There was evidence of a recent I&D in the left great 
toenail area.  The examiner observed large amounts of 
remaining incurvated nail in each of the borders of the 
nails.  The veteran's stance demonstrated a pes cavus 
deformity on the right foot and pes planus deformity on the 
left foot.  The veteran had a very limited ability to stand 
on his toes, and he was not able to stand on his heels or to 
squat.  Movement of his feet showed reduced muscle strength, 
without pain on motion of the feet.  The examiner's diagnosis 
was chronic incurvated hallux 
nails bilaterally.  The examiner noted that the chronic 
perionychia flare-ups would limit the veteran's ability to 
ambulate normally, and that the ongoing chronic pain would be 
a large disability to the veteran.

At a March 2001 VA examination, the examiner noted the 
veteran's history of ingrown toenails of the right great toe 
and surgical removal during service.  The veteran complained 
of pain in the bilateral first toes, with intermittent heat 
and 

redness of the toes, increased fatigability, and lack of 
endurance of the feet.  He denied stiffness and swelling of 
the first toes.  Treatment consists of soaking his feet and 
corrective shoes.  He reported that his current job was 
primarily sedentary and that interference with his job and 
daily activities depended on whether the toe was swollen.  He 
stated that when the toe was swollen, he had difficulty with 
prolong walking.  On evaluation, there were mild to moderate 
degrees of onychomycosis involving the third through the 
fifth toes bilaterally.  There was no onychomycosis on the 
first toe of either foot and no ingrown toenail on either 
first toe.  There was no swelling, redness, or erythema and 
the first toes on both feet looked entirely normal.  The 
examiner stated that as noted on the March 1999 examination, 
there were chronic inverted hallux nails bilaterally as well 
as pes cavus deformity of the right foot and pes planus 
deformity of the left foot.  Manipulation and squeezing of 
the feet did not cause pain.  The veteran walked without 
difficulty and was able to stand on his heels and toes.  The 
diagnosis was onychomycosis of toenails as previously 
described without evidence of ingrown toenails.

The RO evaluated the veteran's right great toe disorder as 
analogous to pes cavus under Diagnostic Code 5278.  Under 
Diagnostic Code 5278, pes cavus of one foot with great toe 
dorsiflexed, some limitation of dorsiflexion at ankle, 
definite tenderness under metatarsal heads, warrants a 10 
percent evaluation.  A 20 percent evaluation is warranted for 
pes cavus of one foot with all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads.  
A 30 percent evaluation requires pes cavus of one foot with 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, marked varus 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2001).

If a veteran has an unlisted disability, it will be rated 
under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20 (2001).

The Board finds that the manifestations of the veteran's 
right great toenail disorder as shown on medical examination 
do not reflect the conditions described under Diagnostic Code 
5278 for pes cavus.  While ingrown toenails, incurvated 
toenails, 

and perionychia are not directly addressed in the rating 
schedule, the rating schedule does provide for injuries of 
the foot other than those that are individually listed in the 
rating schedule to be evaluated at 10 percent if moderate, 
20 percent if moderately severe, and 30 percent if severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2001).

On VA examinations conducted in March 1999 and March 2001, 
the VA examiners reported that the recurring pain from the 
veteran's right great toe disorder would limit his ability to 
walk normally, and would be a large disability to the 
veteran. The veteran's complaints of pain and gait 
disturbance are given all due consideration.  However, the 
current 20 percent evaluation already assumes symptoms that 
are moderately severe, and findings indicating a severe foot 
disorder are not of record.  There was no clinical evidence 
that the veteran was unable to walk or stand without support.  
While the veteran reported that he was unable to perform 
prolonged walking when the toe was swollen, there is no 
evidence of constant complaints or treatment for his right 
great toe.  While there was some lack of endurance and muscle 
weakness, there is no evidence of such limitation of motion 
due to incoordination.  Additionally, there were no findings 
by either of the VA examiners that the veteran was unable to 
walk, stand, climb stairs, drive a car, and work. The Board 
finds that such manifestations are consistent with a 
moderately severe disability under Diagnostic Code 5284.  As 
the inflammation and accompanying pain is episodic rather 
than continuous, the disorder does not appear to rise to the 
level of severe, such as would warrant a 30 percent rating 
under Diagnostic Code 5284.  Similarly, findings so as to 
equate to loss of the use of the right or left foot are not 
of record, and as such, do not support an evaluation in 
excess of 20 percent. The preponderance of the evidence does 
not support an evaluation in excess of 20 percent.  
Accordingly, the claim is denied.

The Board further finds that this claim does not present such 
an exceptional or unusual disability picture as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2001).  The evidence does not show that the 
veteran has been hospitalized frequently for his residuals of 
an ingrown right great toenail and removal of right great 
toenail.  In addition, the evidence does not show 

that this disability has caused a marked interference with 
employment.  Therefore, the Board finds that the evidence 
reflects that the overall disability picture does not rise to 
a level which would warrant assigning this disability a 
compensable rating. 38 U.S.C.A. §§ 1155; 38 C.F.R. § 
3.321(b)(1).

VCAA consideration

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. was enacted into 
law.  Implementing regulations were published by VA in August 
2001, and (with exceptions concerning attempts to reopen 
claims) made effective from date of the law's enactment.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)). The Court has 
held that all provisions of the VCAA are potentially 
applicable to claims pending on the date of the law's 
enactment, and that concerns of fundamental fairness and fair 
process demanded further development and readjudication under 
the VCAA by the lower adjudicatory authority.  See Holliday 
v. Principi, 14 Vet. App. 280 (2001), mot. for recons. 
denied, 14 Vet. App. 327 (per curium order), mot. for full 
Court review denied, 15 Vet. App. 21 (2001) (en banc order).  

The veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claims in Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of the appeal.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran; 
in fact, it appears that all evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder.  Multiple VA examinations 
were conducted, and copies of the reports associated with the 
file.  The Board finds that the development and notifications 
to the veteran are sufficient and there is no indication in 
the file that there is any additional evidence that has not 
been associated with the claims file.  The veteran is not 
prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).



ORDER

Service connection for multilevel disc degeneration of the 
spine with probable neurogenic bladder is denied.  An 
evaluation in excess of 20 percent for residuals of an 
ingrown right great toenail and removal of the right great 
toenail is denied.



		
	M. S. Siegel
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

